Citation Nr: 1423002	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-48 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, including arthritis.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Denver, Colorado, which denied the Veteran's claims.

In August 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's lumbar spine disorder existed prior to service, was not aggravated therein, and is not related to service or to an incident of service origin.

2.  The preponderance of the evidence shows that the Veteran's right lower extremity peripheral neuropathy was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

3.  The preponderance of the evidence shows that the Veteran's left lower extremity peripheral neuropathy was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1137, 1154(a), 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).

2.  The criteria for service connection for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1137, 1154(a), 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1137, 1154(a), 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied by way of letters dated June 2009 and November 2009, sent prior to the January 2010 initial adjudication of the claim, which informed him of his duty and the VA's duty for obtaining evidence.  In addition, the June 2009 and November 2009 letters met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment and personnel records, VA and private treatment records, and lay statements have been obtained.  Additionally, there are no Social Security Administration (SSA) records that are pertinent to his claimed disorders.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

The Veteran's October 2009 and February 2012 VA examinations are adequate because the examining physicians based their conclusions on consideration of the Veteran's prior medical history, described his disabilities in sufficient detail to perform a fully informed evaluation, and supported their conclusions with a reasoned analysis.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008), Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).

VA provided the Veteran with a travel board hearing before the undersigned VLJ in August 2012.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

Analysis: Service Connection

The Veteran contends that his lumbar spine disorder and bilateral lower extremity peripheral neuropathy result from lifting heavy equipment in service.  See August 2012 transcript, pp. 3-4, 10-11.  He further contends that those disorders result from exposure to the herbicide Agent Orange during service.  See Id., p. 4; see also July 2009 statement.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

As the Veteran had a preexisting back disorder upon entering service in 1970, consideration of the presumptions of sound condition and aggravation is warranted.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet.App. 231, 234 (2012); see also 38 U.S.C. § 1111 (presumption of sound condition).

"[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  Wagner, 370 at 1096; see also 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  In such claims, the veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the claimant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn, 25 Vet.App. at 234; 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  To rebut that presumption, the Secretary must show, by clear and unmistakable evidence, that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet.App. at 235 n. 6; 38 U.S.C. § 1153.

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet.App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  See id. at 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  However, the disease need not be symptomatic at the time of the evaluation, so long as a diagnosis is provided.  See Verdon v. Brown, 8 Vet.App. 529, 530 (1996) (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet.").

Here, the Board finds that the Veteran's back strain was noted upon entry into service in the Physician's Summary section of his June 1970 Report of Medical History, which predated his October 1970 entrance into active service.  Based upon this report, the Board finds that because the back strain was diagnosed on the Veteran's entrance examination, that the condition was "noted" upon entry into service, although apparently not symptomatic at the time.  See Verdon, 8 Vet.App. at 530; 38 C.F.R. § 3.304(b).  (The Board notes parenthetically that the Veteran explained to the February 2012 VA examiner that his back trouble was initially caused by wrestling injuries in high school.)  Consequently, to the extent the Veteran seeks compensation for disability resulting from his back strain, the burden is on him to demonstrate an increase in disability during service, which would serve to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Horn, 25 Vet.App. at 235 n. 6.

The most probative evidence of record demonstrates that the Veteran's burden to show an increase in his back disability during service has not been met, and therefore the presumption of aggravation is not established.  The Board is cognizant that the Veteran experienced back pain for approximately four days in September 1971, at which time he denied any trauma to his back.  The September 1971 in-service clinician found slight spinal tenderness in the area of L4-L5 and S1, full range of motion (ROM), and normal pinprick results upon testing the Veteran's legs; a second in-service clinician found that x-rays showed a normal lumbosacral spine.  In his Reports of Medical History and Examination in March 1974 for the purpose of separation from service, the clinician found that the Veteran had "Occasional low back pain when lifting objects, no treatment required."

Moreover, after reviewing the claims file, a VA examining physician opined in February 2012 that:

The claimed [back] condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness....The veteran entered service in 1970 with occasional "low back strain at times, not severe."  He had one documented episode of lumbar strain, with a normal back and neuro exam and normal xray.  Upon discharge, he had "occasional low back pain when lifting objects, no treatment required."  He did have one episode requiring treatment, but the interpretation of this note is that further occasional back pain did not require treatment.  This indicates his back pain was about the same as upon enlistment, and therefore was not aggravated beyond baseline or natural progression.

The Board further finds that the Veteran's statements regarding the presumptions of sound condition and aggravation are less probative than the aforementioned clinicians' findings in his service treatment records and February 2012 VA examination.  Specifically, the Veteran's testimony that he first experienced back pain "to a great degree while I was in service" is outweighed by the Physician's Summary section of his June 1970 Report of Medical History, which noted the Veteran's pre-existing back strain.  See August 2012 transcript, p. 5; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than subsequently reported history).  Moreover, the Veteran's testimony supports the absence of aggravation in service; specifically, he reported that he was not having back problems "to a serious extent" when he was examined in 1974 prior to separation from service.  See August 2012 transcript, p. 11.  Consequently, service connection is not warranted based on the presumption of sound condition or aggravation.

Additionally, the presumption of service connection for chronic disease does not apply to the Veteran's claimed arthritis and peripheral neuropathy (organic diseases of the nervous system) because those disorders did not become manifest to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Specifically, the Veteran testified that his back disorder did not become "really serious" until approximately 1978 and his first diagnosis of peripheral neuropathy was in 2009.  See August 2012 transcript, pp. 9, 11.  Moreover, his first treatment records for those disorders are all dated more than a decade after his separation from service.

The presumption of service connection for disease associated with exposure to certain herbicide agents likewise does not apply to the Veteran's claimed peripheral neuropathy because that disorder did not become manifest to a degree of 10 percent or more within a year after the last date on which he was exposed to an herbicide agent during active military service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  The Board is aware that the National Personnel Records Center (NPRC) found in July 2009 that there was no record of the Veteran being exposed to herbicides, and that it was "unable to determine whether or not this Veteran served in the Republic of Vietnam."  Nevertheless, the Board finds the Veteran's testimony regarding service on the landmass of Vietnam credible for the purpose of this claim, and, in the absence of a last date of exposure to an herbicide agent, will presume that it was his last date of service-April 1, 1974.  See August 2012 transcript, p. 8.  However, because the evidence does not show that the Veteran's claimed peripheral neuropathy became manifest to a degree of 10 percent or more within a year after April 1, 1974, the presumption of service connection for disease associated with exposure to certain herbicide agents does not apply.  38 C.F.R. § 3.307(a)(6)(ii).

Service connection for lumbar spine and bilateral lower extremity peripheral neuropathy disorders is also not warranted on a direct basis because the most probative evidence of record is against the finding of a nexus between the claimed in-service diseases and the present disabilities.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  First, the Veteran is not competent to relate his lumbar spine and bilateral lower extremity peripheral neuropathy disorders to Agent Orange exposure because those relationships implicate complex questions which require expert medical knowledge.  See Kahana v. Shinseki, 24 Vet.App. 428 (2011); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Woehlaert v. Nicholson, 21 Vet.App. 456, 462 (2007).  Moreover, no competent evidence relating those disorders to Agent Orange exposure is of record.

Second, the Veteran's contention that his lumbar spine disorder and bilateral lower extremity peripheral neuropathy result from lifting heavy equipment in service is outweighed by more probative evidence to the contrary.  Specifically, the Veteran informed the October 2009 VA examiner that he had a number of skiing injuries over the years which led to chronic, radiating low back pain.  At his February 2012 VA examination, the Veteran specified that his skiing injuries occurred in 1982 and 1986, and that he began experiencing increased back pain in 1991, which led to disc surgery in 1992.  Moreover, the February 2012 VA examining physician opined:

The claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness....A single episode of back strain in service in 1971 is very unlikely to cause increasing back pain beginning in 1988-91.  It is much more likely that the significant skiing injuries are the cause of his disc disease with bilateral S1 sensory radiculopathy.

The Board finds that the examiner's etiological determinations are entitled to greater probative weight based on her greater medical training and expertise, and the consistency of her opinion with the chronology of events in this case.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).

The Board has also considered the Veteran's statements regarding ongoing back and lower extremity symptoms since service.  See August 2012 transcript, p. 5.  However, the Board finds that those statements are outweighed by the aforementioned evidence of record, including his pre-service incurrence of a back injury during wrestling in high school, and his post-service skiing accidents.  38 C.F.R. §§ 3.303, 3.306.

Finally, the Board is sympathetic to the Veteran in light of his August 2010 statement that he is frustrated and discontent because he has chronic pain and can barely walk, while his old friend is in receipt of 100% disability while riding on a new motorcycle.  Nevertheless, the Board must treat each case on its own merits, and cannot grant service connection where it is not warranted by the facts of the case.

In conclusion, the Board finds that the weight of the evidence is against the claims of service connection for lumbar spine and bilateral lower extremity peripheral neuropathy disorders.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a lumbar spine disorder, including arthritis, is denied.

Service connection for peripheral neuropathy of the right lower extremity is denied.

Service connection for peripheral neuropathy of the left lower extremity is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


